383 F.2d 789
Dewey Lawrence COBB, Appellant,v.UNITED STATES of America, Appellee.
No. 24261.
United States Court of Appeals, Fifth Circuit.
Oct. 9, 1967.Rehearing Denied Dec. 6, 1967.

Clyde Gordon, Eddington, Kroll, Friloux & Smith, and C. Anthony Friloux, Jr., Houston, Tex., for appellant.
James R. Gough, Douglas M. Smith, Asst. U. S. Attys., Houston, Tex., Morton L. Susman, U. S. Atty., Fred L. Hartman, Asst. U. S. Atty., Houston, Tex., for appellee.
Before BELL, COLEMAN and GODBOLD, Circuit Judges.
PER CURIAM:


1
This appeal is from a judgment of conviction entered on a jury verdict finding appellant guilty of transporting a stolen motor vehicle in interstate commerce.  18 U.S.C.A. Sec. 2312.  The sole assignment of error is the claim that the prosecutor engaged in prejudicial argument.  We hold that the argument was not prejudicial.  Moreover, there was no objection to the argument and it did not remotely approach plain error.


2
Affirmed.